DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/813,313 (filed on 03/04/2019) under 35 U.S.C. 119(e) is acknowledged.

	Drawings	

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following reasons:
In Figure 2, the reference character “240” has been used to designate both “a plane” and “an angle” (see also paragraphs 0087-0088).
In Figure 15, the reference character “210” has been used to designate both “a wheel” and “a chain ring”.
In Figure 16, the reference character “124” has been used to designate both “a chain receiving aperture” and “a chain damping surface”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “fastener” in claim 16 must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 0094 (page 17, line 11), the phrase “the overall distance 254” should read “the overall distance 256”.

Claim Objections

Claims 1-2, 5-8, 11, 13, 15, and 19-20 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 9, the limitation “when the chain damper is attached to the bicycle the axial direction” should read “when the chain damper is attached to the bicycle, the axial direction”.
In claim 1, line 13, the limitation “the chain travel path the chain is freely received” should read “the chain travel path, the chain is freely received”.
In claim 1, line 15-16, the limitation “the chain travel path thereby dissipating” should read “the chain travel path, thereby dissipating”.
In claim 2, line 2, the limitation “the cassette” should read “the rear cassette”.
In claim 2, line 3, the limitation “the cassette” should read “the rear cassette”.
In claim 5, line 2, the limitation “the damping material” should read “the resiliently deformable
In claim 6, line 2, the limitation “the damping material” should read “the resiliently deformable damping material”.
In claim 7, line 1, the limitation “the chain damping material” should read “the resiliently deformable damping material”.
In claim 8, line 1, the limitation “the chain damping material” should read “the resiliently deformable damping material”.
In claim 11, line 2, the limitation “the chain damping material” should read “the resiliently deformable damping material”.
In claim 13, line 2, the limitation “the chain damping material” should read “the resiliently deformable damping material”.
In claim 15, line 2, the limitation “the cassette” should read “the rear cassette”.
In claim 19, line 2, the limitation “configured to have shape” should read “configured to have a shape”.
In claim 19, line 3-4, the limitation “an inboard travel path and an outboard travel path” should read “the inboard travel path and the outboard travel path”.
In claim 20, line 1, the limitation “the damping material” should read “the resiliently deformable damping material”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 4-6, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “at least a portion of chain engaging surface” in line 3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it’s also unclear is “the chain engaging surface” in claim 4 is referring to “the chain damping surface” in parent claim 1, or if it’s referring to another distinct feature of the chain damper. Clarification by the applicant is required (for examination purposes however, examiner is interpreting the “the chain engaging surface” and “the chain damping surface” as being the same structure/ feature).

Claim 5 recites the limitation “the chain engaging surface” in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it’s also unclear is “the chain engaging surface” in claim 5 is referring to “the chain damping surface” in parent claim 1, or if it’s referring to another distinct feature of the chain damper. Clarification by the applicant is required (for examination purposes however, examiner is interpreting the “the chain engaging surface” and “the chain damping surface” as being the same structure/ feature).

Claim 6 depends from claim 5. Therefore, claim 6 is also indefinite for the reasons set forth above.

Claim 16 recites the limitation “the frame” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation “the chain transition path” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation “the chain engaging surface” in line 2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it’s also unclear is “the chain engaging surface” in claim 20 is referring to “the chain damping surface” in parent claim 1, or if it’s referring to another distinct feature of the chain damper. Clarification by the applicant is required (for examination purposes however, examiner is interpreting the “the chain engaging surface” and “the chain damping surface” as being the same structure/ feature).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Gross (U.S. PGPUB 2007/0265121A1).

In regards to claim 1, Gross teach (Figures 1-2) a chain damper (upper chain guide 170 of the drive chain motion stabilizer/ DCMS 100) for use with a bicycle (as disclosed in the Abstract) having a chain (drive chain 125) extending and moving along a chain travel path (straight travel path of the drive chain 125, which occurs when the drive chain 125 moves through the center of the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222) in a primary chain direction (a chain traveling direction defined along the drive chain 125) between a chain ring (front sprocket 130) and a rear cassette (plurality of rear sprockets 140 illustrated in figures 1); the chain damper (upper chain guide 170) comprising: a base (mounting bracket 160, frame 200, upper chain guide platform 203, and upper chain guide channels 225) having an attachment region (mounting bracket 160 and frame 200) that is configured to be attached to a bicycle (bicycle frame 150); a chain receiving portion (upper chain guide housing 220 with the upper chain guide channel locaters 227) extending from the base (mounting bracket 160, frame 200, upper chain guide platform 203, and upper chain guide channels 225) in a first direction (upward-vertical direction); the chain receiving portion (upper chain guide housing 220 with the upper chain guide channel locaters 227) including a chain damping surface (inner surface of the upper chain guide housing insert 222) made of a resiliently deformable damping material (upper chain guide housing insert 222; paragraphs 0018 and 0022 

In regards to claims 2-3, Gross teach all intervening limitations as shown above. Gross further teach (Figures 1-2), the chain (drive chain 125) being at least laterally moveable between an inboard travel path (tallest vertical travel path of the drive chain 125 through the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222, which occurs when the drive chain 125 is in engagement with largest rear sprocket 140 illustrated in figure 1) in which it engages an inboard most sprocket of the cassette (largest rear sprocket 140 illustrated in figure 1, which is located farthest from the bicycle frame 150) and an outboard travel path (lowest vertical travel path of the drive chain 125 through the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222, which occurs when the drive chain 125 is in engagement with smallest rear sprocket 140 illustrated in figure 1) in which it engages an outboard most sprocket of the cassette (smallest rear sprocket 140 illustrated in figure 1, which is located closest to the bicycle frame 150); the chain receiving aperture (opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222) including an inboard region (upper-right portion of the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222, as indicated in modified figure 1 below) configured to freely receive the chain (drive chain 125) in the inboard travel path (tallest vertical travel path of the drive chain 125) and an outboard region (lower-left portion of the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222, as indicated in modified figure 1 below) configured to freely receive the chain (drive chain 125) in the outboard travel path (lowest vertical travel path of the drive chain 125); wherein, the outboard region (lower-left portion of the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222) is laterally offset from the inboard region (upper-right portion of the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222), and is disposed 

    PNG
    media_image1.png
    866
    776
    media_image1.png
    Greyscale


In regards to claims 4-5, Gross teach all intervening limitations as shown above. Gross further teach (Figures 1-2), the base (mounting bracket 160, frame 200, upper chain guide platform 203, and upper chain guide channels 225) comprising an inboard face (inner surface of the mounting bracket 160 that is in contact with the bicycle frame 150) that generally faces the bicycle (bicycle frame 150) when the chain damper (upper chain guide 170) is attached to the bicycle (bicycle frame 150), and an opposing outboard face (outer surface of the mounting 

In regards to claims 8-10, Gross teach all intervening limitations as shown above. Gross further teach (Figures 1-2), the resiliently deformable damping material (upper chain guide housing insert 222) comprising at least one of rubber, plastic, silicone, TPU/ thermo plastic poly urethane, and a combination thereof (paragraphs 0018 and 0021 disclose, the upper chain guide housing insert 222 can preferably made of a nylon oil-filled plastic, a semi-hard sponge-like material, urethane, polyurethane, silicone, plastic, or rubber); the chain damping surface (inner surface of the upper chain guide housing insert 222) surrounding the entire chain receiving aperture (opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222); wherein, the chain receiving portion (upper chain guide housing 220 with the upper chain guide channel locaters 227) is of integral one-piece construction (figures 1-2 clearly illustrate, the upper chain guide housing 220 being an one-piece unitary structure).

In regards to claim 12, Gross teach all intervening limitations as shown above. Gross further teach (Figures 1-2), the chain receiving aperture (opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222) being a closed aperture (as clearly illustrated in figures 1-2) that encloses the chain (drive chain 125) when the chain damper (upper chain guide 170) is attached to the bicycle (bicycle frame 125); whereby the chain (drive chain 125) is not laterally or vertically removable from the chain receiving aperture (opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222) when the chain damper (upper chain guide 170) is attached to the bicycle (bicycle frame 150).

In regards to claims 15-16, Gross teach all intervening limitations as shown above. Gross further teach (Figures 1-2), the attachment region (mounting bracket 160 and frame 200) being configured to be attached to a frame of the bicycle (bicycle frame 150) between chain ring (front sprocket 130) and the rear cassette (plurality of rear sprockets 140 illustrated in figures 1) in the first direction (upward-vertical direction) (figure 1 clearly illustrate, both the mounting bracket 160 and the frame 200 being oriented in an upward-vertical direction when that are attached to the bicycle frame 150 between the front sprocket 130 and the rear sprocket 140); wherein, the attachment region (mounting bracket 160 and frame) comprises a base surface (inner surfaces of the mounting bracket 160 and the frame 200 that are in contact with the bicycle frame 150) configured to bear against the frame of the bicycle (bicycle frame 150), and a fastening portion (portions of the mounting bracket 160 and the frame 200 that includes the holes designed to correspondingly receive/ accommodate the upper bracket bolt 205 and the lower bracket bolt 207) having at least one fastener aperture (holes in the mounting bracket 160 and the frame 200 that are designed to correspondingly receive/ accommodate the upper bracket bolt 205 and the 

In regards to claim 17, Gross teach all intervening limitations as shown above. Gross further teach (Figures 1-2), the attachment region (mounting bracket 160 and frame 200) including a least a first fastener aperture (holes in the mounting bracket 160 and the frame 200 that are designed to receive/ accommodate the upper bracket bolt 205) and a second fastener aperture (holes in the mounting bracket 160 and the frame 200 that are designed to receive/ accommodate the lower bracket bolt 20), which are spaced apart from each other in the first direction (upward-vertical direction).

In regards to claim 20, Gross teach all intervening limitations as shown above. Gross further teach (Figures 1-2), the damping material (upper chain guide housing insert 222) comprising a lubricant (chain lubricant) that can be transferred to the chain (drive chain 125) when said chain (drive chain 125) contacts the chain damping surface (inner surface of the upper chain guide housing insert 222) (paragraph 0022 disclose, the upper chain guide housing insert 222 can be made of a nylon oil-filled plastic or from a semi-hard sponge-like material that can hold chain lubricant which will be applied to drive chain 125 as it contacts/runs along the upper chain guide housing insert 222).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gross.

In regards to claim 7, Gross teach all intervening limitations as shown above. Gross further teach (Paragraphs 0018 and 0022), the resiliently deformable damping material (upper chain guide housing insert 222) preferably being a nylon oil-filled plastic or a semi-hard sponge-like material, such as urethane, polyurethane, silicone, plastic, and/ or rubber. Yet, Gross does not explicitly disclose the exact durometer of said resiliently deformable damping material (upper chain guide housing insert 222). Nevertheless, examiner is taking official notice that polymers, elastomers, rubbers, and other non-metallic material with low rigidity/ firmness (or non-metallic materials that are relatively soft), are widely recognize in the art as having durometers that can be measured in a shore-A hardness scale; where a material having a durometer between 10 shore-A and 90 shore-A are known to have very low hardness/ stiffness or rigidity.
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a non-metallic material that is relatively soft (such as a polymer, a elastomer, a plastic, or a rubber having a durometer 

In regards to claims 13-14, Gross teach all intervening limitations as shown above. Gross further teach (Figures 1-2), the chain receiving portion (upper chain guide housing 220 with the upper chain guide channel locaters 227) comprising a frame (upper chain guide housing 220) that is formed from a frame material (material of the upper chain guide housing 220), and at least partially supporting the chain damping surface (inner surface of the upper chain guide housing insert 222). Yet, Gross fail to explicitly disclose, the frame material (material of the upper chain guide housing 220) being stiffer than the resiliently deformable damping material (upper chain guide housing insert 222), or the specific durometer of said frame material (material of the upper chain guide housing 220). However, examiner is taking official notice that polymers, plastics, composites, rubbers, and other non-metallic material with reactively high rigidity/ stiffness, are widely recognize in the art as having durometers that can be measured in a shore-D hardness scale; where a material having a durometer between 40 shore-D and 100 shore-D are known to have very high hardness/ stiffness/ rigidity. 
Consequently, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a non-metallic material .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gross, in view of Wickliffe (U.S. PGPUB 2002/0177498A1).

In regards to claim 18, Gross teach all intervening limitations as shown above. Gross further teach (Figures 1-2), the chain receiving aperture (opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222) having a length (dimension of the upper chain guide housing 220 in the traveling direction of the drive chain 125) in the axial direction (a horizontal direction extending from the front sprocket 130 towards the rear sprocket 
Whereas, Wickliffe teach (Figures 1-3, 6A-6B, 13A-13B, and 19-20) a chain damper (front derailleur 10) for use with a bicycle (bicycle 1900) having a chain (bicycle chain 42) extending and moving along a chain travel path (a movement path of the bicycle chain 42 through the center of the annular chain guide 236, which is substantially parallel to the horizontal axis 35 illustrated in figure 2) in a primary chain direction (a rearward direction from the chain rings 22/ 24/ 26 towards the rear sprockets of the bicycle 1900) between a chain ring (chain rings 22/ 24/ 26) and a rear cassette (rear sprockets of the bicycle 1900 illustrated in figure 19); the chain damper (front derailleur 10) comprising: a base (mounting member 12, linear guide rods 28, and structural member 30) having an attachment region (mounting member 12) that is configured to be attached to a bicycle (seat tube 20 of the bicycle 1900); a chain receiving portion (annular chain guide 236 with the guide arm 34 and the stem 240) extending from the base (mounting member 12, linear guide rods 28, and structural member 30); the chain receiving portion (annular chain guide 236 with the guide arm 34 and the stem 240) at least partially bounding a chain receiving aperture (opening 314) and having a chain damping surface (inner surface of the annular insert 238) formed of a resiliently deformable damping material (annular insert 238; paragraphs 0051-0052 disclose, the annular insert 238 being made of a non-metallic material, such as nylon, polytetrafluoroethylene (PTFE), or other Teflon-like polymer materials that have desirable wear/ low frictional properties and that is a material softer than the material of the bicycle chain 42; where a small amount of elastic deformation of the annular insert 238 is allowed to accomplish installation and removal of the annular insert 238 into/ from the outer rim 237 of the annular chain guide 236); the chain receiving aperture (opening 314) extending in an the chain receiving aperture (opening 314) has a length (depth/ overall thickness ‘T2’ of the annular chain guide 236, which is illustrated in figure 13B) in the axial direction (a direction parallel to the horizontal axis 35 illustrated in figure 2) that is between 0.5cm and 10cm (paragraph 0058 disclose, the depth/ overall thickness ‘T2’ of the annular chain guide 236 can be between 0.2 inches to 0.7 inches; which is approximately equal to 0.508cm to 1.778cm) (see also paragraphs 0040-0058, 0062-0068, and 0089-0090).
Subsequently, using the suggestions in Wickliffe reference, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the chain receiving aperture extending through the chain receiving portion of the chain damper taught by Gross with an axial length (i.e. a length taken along the primary chain traveling direction) that is between 0.5cm and 10cm, or more preferably between 0.508cm and 1.778cm (as proposed by Wickliffe). Configuring the chain receiving aperture with such an axial length would limit the amount of frictional contact between the chain and the chain damping surface (which surrounds the chain receiving aperture in Gross’ chain damper) as the chain travels through said chain receiving aperture; thereby decreasing the amount of wear & tear induced on the chain, while also reducing the kinetic energy of the chain from dissipating beyond an undesirable amount. In addition, providing the chain receiving portion, which defines the chain receiving aperture in Gross’ chain damper, with an axial length between 0.508cm and 1.778cm will prevent any unwanted flexing/ bending/ breaking of said .

Allowable Subject Matter

Claims 6 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the flowing reasons:
With respect to claim 6, Gross teach all intervening limitations as shown above. Yet, Gross fail to teach the chain receiving portion (upper chain guide housing 220 with the upper chain guide channel locaters 227) of the chain damper (upper chain guide 170) being formed substantially entirely from the resiliently deformable damping material (nylon oil-filled plastic/ semi-hard sponge-like material of the upper chain guide housing insert 222). On the contrary, only the chain damping surface (inner surface of the upper chain guide housing insert 222) of the chain receiving portion (upper chain guide housing 220 with the upper chain guide channel locaters 227) in Gross’ chain damper (upper chain guide 170) is made of said resiliently deformable damping material (nylon oil-filled plastic/ semi-hard sponge-like material of the upper chain guide housing insert 222). Furthermore, since the resiliently deformable damping material used to form the chain damping surface in the chain damper taught by Gross is a relatively soft material that has a low rigidity/ stiffness, it would not be ideal or disadvantageous to construct the entire 

With respect to claim 19, Gross teach all intervening limitations as shown above. Nevertheless, Gorss alone fail to teach at least a portion of the chain damping surface (inner surface of the upper chain guide housing insert 222) having an arcuate shape that is complimentary to a shape of a chain transition path defined by movement of the chain (drive chain 125) between an inboard travel path (tallest vertical travel path of the drive chain 125 through the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222, which occurs when the drive chain 125 is in engagement with largest rear sprocket 140 illustrated in figure 1) and an outboard travel path (lowest vertical travel path of the drive chain 125 through the opening defined by the upper chain guide housing 220/ upper chain guide housing insert 222, which occurs when the drive chain 125 is in engagement with smallest rear sprocket 140 illustrated in figure 1). On the contrary, figures 1-2 of Gross clearly illustrate, the chain damping surface of the chain receiving portion being substantially rectangular. Wickliffe and all other cited prior art references, either individually or in combination, also fail to disclose or suggest, at least a 

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
With respect to claim 11, Gross teach all intervening limitations as shown above. However, Gross does not teach the entire chain damper (upper chain guide 170) being of an integral one-piece construction, or the entire chain damper (upper chain guide 170) being formed from the resiliently deformable damping material (nylon oil-filled plastic/ semi-hard sponge-like material of the upper chain guide housing insert 222). Instead, figures 1-2 of Gross clearly illustrate, the base (mounting bracket 160, frame 200, upper chain guide platform 203, and upper chain guide channels 225), the chain receiving portion (upper chain guide housing 220 with the upper chain guide channel locaters 227), and the chain damping surface (inner surface of the upper chain guide housing insert 222) that makes up the chain damper (upper chain guide 170), all being constructed form various independent components that are mechanically connected in a manner that allow certain components to displace relative to others. In addition, as explained above in the statement pertaining to claim 6, only the chain damping surface (inner surface of the 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                             /MICHAEL R MANSEN/                                                                            Supervisory Patent Examiner, Art Unit 3654